         Case 1:16-cv-11620-NMG Document 239 Filed 08/19/19 Page 1 of 8



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

DAVID B. TRACEY, et al.,

                               Plaintiffs,
v.                                                      No. 16-cv-11620-NMG

MASSACHUSETTS INSTITUTE OF
TECHNOLOGY, et al.,

                               Defendants.

         MEMORANDUM IN SUPPORT OF PLAINTIFFS’ MOTION IN LIMINE

     Plaintiffs move in limine that the Court exclude the testimony of Francis Petrangelo.

Defendants failed to properly disclose Petrangelo under Federal Rule of Civil Procedure

26(a)(1)(A)(i). Rules 26 and 37 preclude Defendants from offering testimony from a witness not

disclosed during discovery. Additionally, Petrangelo’s testimony is irrelevant and inadmissible

summary testimony under Rule 1006.

                                         BACKGROUND

     Plaintiffs filed their original complaint on August 9, 2016, asserting ERISA claims on behalf

of themselves and a proposed class of participants in the MIT Supplemental 401(k) Plan (the

“Plan”). Doc. 1. On November 16, 2016, Plaintiffs filed an Amended Complaint as of right. Doc.

32. On December 16, 2016, Defendants moved to dismiss the Amended Complaint. Doc. 38. On

September 29, 2017, this Court entered an order adopting in part the report and recommendation

of Magistrate Judge Marianne B. Bowler dated August 31, 2017. Doc. 75. The Court

subsequently issued a memorandum and order on October 4, 2017. Doc. 79. The case then

proceeded to discovery. On March 1, 2018, Plaintiffs filed a Second Amended Complaint. Doc.

98. On October 19, 2018, this Court certified a class of “all MIT employees who participated in

the subject retirement plan, excluding defendants, from August 9, 2010, to the date of judgment.”

                                                 1
          Case 1:16-cv-11620-NMG Document 239 Filed 08/19/19 Page 2 of 8



Doc. 157 at 1, 19. The plaintiff class’ remaining claims focus on Defendants’ process for

monitoring the Plan’s investment options and Fidelity’s compensation for administrative

services.1 Doc. 79 at 3–7, 9–10; Doc. 70 at 33–36, 40–45, 53‒54, 57–58. Defendants’ failure to

monitor hundreds of investments caused the Plan to include numerous designated investment

options that were imprudent because: (1) they historically underperformed; (2) they were

unnecessarily risky and imprudent sector and regional funds without a plan specific justification

for their inclusion; (3) they lacked a sufficient performance history; and (4) the Plan included a

duplicative set of target date funds—the Fidelity Freedom Funds—that underperformed and had

high fees. Doc. 98 at ¶¶101, 103, 106‒7, 126, 141, 170.

    On December 20, 2017, the parties exchanged the initial discovery disclosures required by

Federal Rule of Civil Procedure 26(a)(1). Defendants only identified “[t]he named plaintiffs,”

four MIT employees or former employees and one consultant from Mercer as individuals who

“may have knowledge of facts that Defendants may use to support their claims and defenses.”

Ex. 1, Defs.’ Initial Disclosures at 2‒3. Defendants did not include any employees or agents of

Fidelity in their initial disclosures. Id. On October 3, 2018, Defendants served Plaintiffs with

“supplemental” disclosures and identified two additional MIT employees or former employees

who “may have knowledge of facts that Defendants may use to support their claims and

defenses.” Ex. 2, Defs.’ Supp. Disclosures at 2. Again, Defendants did not identify a single

individual employed by Fidelity.




1
 The testimony that Plaintiffs seek to exclude in this motion relates only the imprudent investment claims, so they
do not expand upon the excessive recordkeeping fees and share class claims.

                                                          2
          Case 1:16-cv-11620-NMG Document 239 Filed 08/19/19 Page 3 of 8



    After Defendants’ supplemental disclosures, Plaintiffs conducted 13 depositions of fact

witnesses, including John Harrington from Fidelity. Rohlf Dec. ¶2. Fact discovery closed on

February 15, 2019. Doc. 184. Expert discovery closed on June 30, 2019.2 Doc. 190.

    On July 15, 2019 (two months prior to trial and five months after fact discovery closed),

Defendants filed a declaration from a Fidelity executive, Francis Petrangelo. Doc. 211. It was the

first time that Petrangelo’s name had been uttered in this case. As discussed above, Petrangelo

was not included in either of Defendants’ Rule 26(a)(1) disclosures. No deponent nor any of the

tens of thousands of documents produced in this case ever mentioned Petrangelo.3 Rohlf Dec. ¶4.

Defendants also included Petrangelo as a “will call” on the witness list that they served on

Plaintiffs on August 7, 2019. Rohlf Dec. ¶5.

    Petrangelo’s declaration, and presumably his testimony that Defendants intend to offer at

trial, related to: (1) differences between Fidelity’s “FundsNet” platform, referred to by MIT as

the “Investment Window,” and “BrokerageLink”; Doc. 211 ¶¶3‒6; and (2) the prevalence of the

Fidelity Freedom Funds among Fidelity clients. Id. ¶7. Defendants have long been aware that

both the “Investment Window” and Fidelity Freedom Funds were at issue in this case. The

Complaint, filed August 8, 2016, discussed Plaintiffs’ allegations regarding the Fidelity Freedom

Funds. Doc. 1 ¶92. The August 2016 Complaint also discussed at length the failures of the Plan’s

investment structure including the “Investment Window”. Id. ¶¶40‒57, 63‒65. In short,

Defendants have been aware of the issues that Petrangelo will testify regarding since the day

Plaintiffs filed this case, and there is no excuse for his late disclosures on the eve of trial.


2
  Plaintiffs took depositions of Defendants’ experts by agreement of the parties on July 1, 2019 and July 2, 2019.
Rohlf Dec. ¶3.
3
  Plaintiffs did not move to strike Petrangelo’s declaration as part of their Opposition to Defendants’ Motion for
Summary Judgment because the statements in his affidavit were not material to Defendants’ motion and offer only
evidence relevant to objective prudence, an element that Defendants bear the burden of proving and did not move
for summary judgment regarding. See Doc. 223 at 18‒19; Doc. 224 ¶¶24‒26, 83. Regardless, Defendants filed his
declaration long after the close of discovery prejudicing Plaintiffs.

                                                         3
        Case 1:16-cv-11620-NMG Document 239 Filed 08/19/19 Page 4 of 8



   The parties met and conferred on Petrangelo’s testimony on August 15, 2019. Defendants’

position was that Plaintiffs’ disclosure that they would rely upon witnesses from Fidelity entitled

Defendants to call any witness from Fidelity they chose. Certainly, Plaintiffs’ disclosure that

they would rely upon Fidelity witnesses identified in document discovery does not give

Defendants carte blanche to name any employee of Fidelity as a witness.

                                          ARGUMENT

       The Court must preclude Defendants from offering Petrangelo because they failed to

identify him as a potential witness prior to summary judgment. Rule 26(a)(1)(A)(i) requires a

party to disclose “the name . . . of each individual likely to have discoverable information—

along with the subjects of that information—that the disclosing party may use to support its

claims or defenses.” Harriman v. Hancock Cty., 627 F.3d 22, 29 (1st Cir. 2010)(quoting Fed. R.

Civ. P. 26(a)(1)(A)(i)). “That obligation is a continuing one.” Id. “The purpose of Rule 26(e) is

to prevent the ‘sandbagging’ of a party with new evidence at trial or on a motion.” Lujan v.

Cabana Management, Inc., 284 F.R.D. 50, 68 (E.D.N.Y. 2012)(quoting Ebewo v. Martinez, 309

F. Supp. 2d 600, 607 (S.D.N.Y. 2004)). A party may not disclose a witness for the first time at

summary judgment. Harriman, 627 F.3d at 31; CQ Int'l Co. v. Rochem Int'l, Inc., USA, No. 08-

10142-NG, 2010 WL 2292162, at *14 (D. Mass. June 7, 2010), aff'd, 659 F.3d 53 (1st Cir.

2011). Tussey v. ABB, Inc., a similar 401(k) excessive fee case, excluded multiple Fidelity

executives that MIT’s counsel in this case (representing Fidelity in Tussey) disclosed a few

months prior to trial. See Tussey v. ABB, Inc., No.06-04305-NKL (W.D. Mo.), Jan. 20, 2010, Tr.

of Trial (Doc. 568) at 2471:1-14; Id., Jan. 22, 2010, Tr. of Trial (Doc. 570) at 2743:1-4.

       Rule 37 provides “[i]f a party fails to provide information or identify a witness as

required by Rule 26(a) or (e), the party is not allowed to use that information or witness to



                                                 4
         Case 1:16-cv-11620-NMG Document 239 Filed 08/19/19 Page 5 of 8



supply evidence on a motion, at a hearing or at trial, unless the failure was substantially justified

or is harmless.” “[A]lthough sanctions can vary depending on the circumstances, ‘[t]he baseline

rule is that ‘the required sanction in the ordinary case is mandatory preclusion.’’” Harriman, 627

F.3d at 29 (quoting Santiago–Diaz v. Laboratorio Clinico Y De Referencia Del Este, 456 F.3d

272, 276 (1st Cir. 2006)(quoting Lohnes v. Level 3 Commc’ns, Inc., 272 F.3d 49, 60 (1st Cir.

2001))). The factors considered to determine the appropriate sanctions “include [(1)] the

sanctioned party’s justification for the late disclosure; [(2)] the opponent-party’s ability to

overcome its adverse effects (i.e., harmlessness); [(3)] the history of the litigation; [(4)] the late

disclosure’s impact on the district court’s docket; and [(5)] the sanctioned party’s need for the

precluded evidence.” Harriman, 627 F.3d at 29.

    The Defendants did not include Petrangelo or any other Fidelity personnel on their Rule

26(a) disclosures. See supra at 2. Petrangelo is not mentioned in a single document or deposition

in this case. Id. at 3. Rather, the Defendants’ first mention of Petrangelo was an affidavit in

support of their summary judgment motion months after fact discovery closed. Doc. 211.

Defendants provide no justification for failing to disclose Petrangelo until summary judgment

and long after the close of fact discovery. Because fact discovery was closed and Defendants

disclosed Petrangelo two months prior to trial, Plaintiffs did not have the opportunity to depose

Petrangelo, so the violation cannot be harmless. Harriman, 627 F.3d at 31. Precluding

Petrangelo’s use at trial is the only sanction that will not require a continuance of the September

16 trial. Finally, if Petrangelo’s testimony is consistent with his affidavit, it is of limited import.

For all these reasons, there is no justification to deviate from the “baseline rule” of exclusion,

and the Court should preclude Defendants from offering Petrangelo’s testimony at trial. Id. at 29.




                                                   5
        Case 1:16-cv-11620-NMG Document 239 Filed 08/19/19 Page 6 of 8



   Additionally, the Court should exclude Petrangelo’s testimony regarding the Fidelity

Freedom Funds because it is not relevant under Federal Rule of Evidence 401 and is improper

summary testimony under Federal Rule of Evidence 1006. First, the number of “large plans” that

include the Fidelity Freedom Funds is not relevant to this case, because it is not probative to the

prudence of the Fidelity Freedom Funds in the Plan. Without information regarding the fiduciary

process, it is impossible to determine whether the more than “30 defined contribution plans”

offering the Freedom Funds offered them because they were a prudent investment option for

participants or whether they were included for an impermissible reason. See Ex. 3 Wermers Dep.

69:9-14 (“Q Sure. So does a prevalence of let’s say 20 other large plans possessing a fund

indicate that that fund was necessarily reasonable for 401(k) plans? A No. None of these --

Exhibit 8A doesn’t say that it’s necessarily reasonable . . .”). For example, Tussey found that the

fiduciaries of the plan at issue included Fidelity Freedom Funds not because they were a prudent

investment options but to increase revenues to Fidelity. See Tussey v. ABB Inc., No. 06-04305-

NKL, 2015 WL 4159983, at *6‒11 (W.D. Mo. July 9, 2015), vacated and remanded on other

grounds, 850 F.3d 951 (8th Cir. 2017).

   Presumably, Petrangelo does not have personal knowledge of the number of 401(k) plans

holding each of Fidelity’s hundreds of mutual fund options and had to consult Fidelity records

for his summary chart of the number of plans containing the Fidelity Freedom Funds. Rule 1006

governs the admission of summary charts or testimony based on voluminous evidence. Fed. R.

Evid. 1006; United States v. Casas, 356 F.3d 104, 119–20 (1st Cir.), order clarified sub nom.

United States v. Cunningham, 359 F.3d 627 (1st Cir. 2004)(applying Rule 1006 to testimony

summarizing evidence); United States v. Appolon, 715 F.3d 362, 374–75 (1st Cir. 2013)(same).

However, as a prerequisite to admissibility of summary testimony under Rule 1006, “the



                                                 6
        Case 1:16-cv-11620-NMG Document 239 Filed 08/19/19 Page 7 of 8



underlying documents must be made available to the other parties.” United States v. Milkiewicz,

470 F.3d 390, 396 (1st Cir. 2006). Here, Defendants never produced to Plaintiffs the Fidelity

records that Petrangelo relied upon to derive the number of “large plans” that include the Fidelity

Freedoms Funds, so summary testimony regarding those records is inadmissible.

                                        CONCLUSION

   For these reasons, the Court should grant Plaintiffs’ motion in limine and exclude

Petrangelo’s testimony.




                                                7
        Case 1:16-cv-11620-NMG Document 239 Filed 08/19/19 Page 8 of 8



August 19, 2019                              /s/ Joel D. Rohlf
                                             SCHLICHTER BOGARD & DENTON LLP
                                             Jerome J. Schlichter (admitted pro hac vice)
                                             Heather Lea (admitted pro hac vice)
                                             Joel D. Rohlf (admitted pro hac vice)
                                             Scott T. Apking (admitted pro hac vice)
                                             100 South Fourth Street, Suite 1200
                                             St. Louis, MO, 63102
                                             (314) 621-6115
                                             (314) 621-5934 (fax)
                                             jschlichter@uselaws.com
                                             hlea@uselaws.com
                                             jrohlf@uselaws.com
                                             sapking@uselaws.com
                                             Lead Counsel for Plaintiffs

                                             Michael M. Mulder (admitted pro hac vice)
                                             Elena N. Liveris (admitted pro hac vice)
                                             LAW OFFICES OF MICHAEL M. MULDER
                                             1603 Orrington Avenue, Suite 600
                                             Evanston, Illinois 60201
                                             (312) 263-0272
                                             (847) 563-2301 (fax)
                                             mmmulder@mmulderlaw.com
                                             eliveris@mmulderlaw.com
                                             Counsel for Plaintiffs

                                             Stephen Churchill, BBO#564158
                                             FAIR WORK, P.C.
                                             192 South Street, Suite 450
                                             Boston, MA 02111
                                             (617) 607-3260
                                             (617) 488-2261 (fax)
                                             steve@fairworklaw.com
                                             Local Counsel for Plaintiffs

                                CERTIFICATE OF SERVICE

     I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF) and paper
copies will be sent to those indicated as non-registered participants on August 19, 2019.

                                             /s/ Joel D. Rohlf




                                                8
